UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 x Filed by the Registrant Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 INNOTRAC CORPORATION (Name of Registrant as Specified In Its Charter) N/A (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: N/A Aggregate number of securities to which transaction applies: N/A Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): N/A Proposed maximum aggregate value of transaction: N/A Total fee paid: N/A o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing: Amount previously paid: N/A Form, Schedule or Registration Statement No.: N/A Filing party: N/A Date Filed: N/A April 30, 2010 To Our Shareholders: On behalf of the Board of Directors and management of Innotrac Corporation, I cordially invite you to the Annual Meeting of Shareholders to be held on June 2, 2010, at 9:00 AM, local time, at Innotrac Corporation Headquarters located at 6465 East Johns Crossing, Suite 400, Johns Creek, GA 30097. At the Annual Meeting, shareholders will be asked to consider and vote upon two items: · The re-election of two current Innotrac directors. Information about the nominees for director and certain other matters is contained in the accompanying Proxy Statement, and · The 2010 Innotrac Corporation Stock Award Plan.Information about the plan is contained in the accompanying Proxy Statement. A copy of Innotrac’s 2009 Annual Report to Shareholders, which contains financial statements and other important information about Innotrac’s business, is also enclosed. It is important that your shares of stock be represented at the meeting, regardless of the number of shares you hold. We encourage you to specify your voting preferences. If you are a shareholder of record, you can vote your shares by the internet or by telephone by following the instructions on your Proxy Card. If you wish to vote by mail, please date, sign, and mail the enclosed Proxy Card promptly. Regardless of whether you plan to attend the meeting in person, please complete the enclosed Proxy Card and return it promptly in the enclosed envelope, or vote by using any other method described on your Proxy Card. If you do attend and wish to vote in person, you may revoke your proxy at that time. I hope you are able to attend, and look forward to seeing you. Sincerely, SCOTT D. DORFMAN Chairman of the Board, President and Chief Executive Officer INNOTRAC CORPORATION 6465 East Johns Crossing Suite 400 Johns Creek, Georgia 30097 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD JUNE 2, 2010 To the Shareholders of Innotrac Corporation: Notice is hereby given that the Annual Meeting of Shareholders of Innotrac Corporation will be held at 9:00 AM, local time, on Wednesday, June 2, 2010, at Innotrac Corporation Headquarters located at 6465 East Johns Crossing, Suite 400, Johns Creek, GA 30097 in the Conference Room for the following purposes: 1. To elect two directors whose terms, if re-elected, will expire in 2013, 2. To vote on and approve the Innotrac 2010 Stock Award Plan; and 3. To consider such other matters as may properly come before the meeting and any adjournment or postponement thereof. Only holders of Innotrac’s Common Stock of record as of the close of business on Friday, April23, 2010 are entitled to vote at the Annual Meeting. It is important that your shares be represented at the Annual Meeting. For that reason, we ask that you promptly sign, date and mail the enclosed Proxy Card in the return envelope provided, or vote by using any other method described on your Proxy Card. If you do attend and wish to vote in person, you may revoke your proxy at that time. The enclosed Proxy Statement, Proxy Card and Annual Report to Shareholders, which includes a copy of our Annual Report on Form 10-K for the fiscal year ended December 31, 2009, are also available on our web site at http://www.innotrac.com April 30, 2010 By Order of the Board of Directors, George M. Hare Secretary Your Vote is Important Whether or not you expect to be present at the Annual Meeting, we urge you to vote your shares. You can vote your shares by the internet or by telephone by following the instructions on your Proxy Card. If you wish to vote by mail, please date, sign, and promptly return the enclosed Proxy Card in the enclosed business reply envelope. The proxy may be revoked at any time prior to exercise, and if you are present at the Annual Meeting, you may, if you wish, revoke your proxy at that time and exercise the right to vote your shares personally. Innotrac Corporation Proxy Statement Contents Introduction 1 Quorum and Voting Requirements 2 Voting Securities and Principal Shareholders 2 Section 16(a) Beneficial Ownership Reporting Compliance 4 Board Matters 4 Items for Vote: Item No. 1: Election of Directors 8 Item No. 2: The 2010 Innotrac Corporation Stock Award Plan Compensation of Executive Officers and Directors: Summary Compensation Table 14 Narrative Disclosure to Summary Compensation Table 14 Outstanding Equity Awards at Fiscal Year-End 19 Potential Payments Upon Termination or Change in Control 19 Non-Employee Director Compensation 19 Compensation Committee Interlocks and Insider Participation 20 Related Person Transactions 21 Equity Compensation Plans 22 Accounting Matters: Independent Registered Public Accounting Firm 22 Report of the Audit Committee 24 Shareholders’ Proposals for 2011 Annual Meeting 25 Other Matters 25 PROXY STATEMENT Dated April 30, 2010 For the Annual Meeting of Shareholders To be Held June 2, 2010 INTRODUCTION This Proxy Statement is furnished to shareholders in connection with the solicitation of proxies by the Board of Directors of Innotrac Corporation (“Innotrac” or the “Company”) for use at Innotrac’s 2010 Annual Meeting of Shareholders (the “Annual Meeting”) to be held on Wednesday, June 2, 2010, including any postponement, adjournment or adjournments thereof, for the purposes set forth in the accompanying Notice of Annual Meeting. Management intends to mail this Proxy Statement and the accompanying form of proxy to shareholders on or about April 30, 2010. Only shareholders of record at the close of business on April 23, 2010 (the “Record Date”) are entitled to notice of and to vote in person or by proxy at the Annual Meeting. As of the Record Date, there were 12,600,759 shares of the Company’s common stock, $0.10 par value per share (the “Common Stock”) issued and entitled to vote at the Annual Meeting. Shareholders are requested to provide their voting instructions by the Internet, by telephone, or by mail in the accompanying proxy duly executed and returned to the management of Innotrac. Proxies that are properly delivered, and not revoked, will be voted at the Annual Meeting. Any proxy given pursuant to this solicitation may be revoked by the shareholder at any time prior to the voting of the proxy by delivery of a subsequently dated proxy, by written notification to the Secretary of Innotrac or by personally withdrawing the proxy at the Annual Meeting and voting in person. Abstentions and broker non-votes will not be considered in the election of nominees to the Board of Directors, but will be treated as votes against any other proposals presented to the shareholders.A broker non-vote occurs when a proxy received from a broker or other nominee holding shares on behalf of a client does not contain voting instructions on a “non-routine” matter because the broker or nominee has not received specific voting instructions from the client with respect to such non-routine matter.The proposals in this proxy statement are non-routine matters and accordingly the brokerage firm cannot vote your shares on those proposals without your instructions.A new rule change effective in 2010 no longer permits brokers to vote in the election of Directors if the broker has not received instructions from the beneficial owner, accordingly, it is now particularly important that beneficial owners instruct their brokers how they wish to vote their shares. If your shares of Common Stock are held by a broker, bank or other nominee (i.e., in “street name”), you will receive instructions from your nominee, which you must follow in order to have your shares voted - the instructions may appear on the special proxy card provided to you by your nominee (also called a “voting instruction form”). Your nominee may offer you different methods of voting, such as by telephone or Internet. If you do hold your shares in “street” name and plan on attending the Annual Meeting, you should request a proxy from your broker or other nominee holding your shares in record name on your behalf in order to attend the Annual Meeting and vote at that time (your broker may refer to it as a “legal” proxy). 1 A copy of Innotrac’s Annual Report to Shareholders, which includes a copy of the Annual Report on Form 10-K for the year ended December 31, 2009, is being furnished herewith. Any record or beneficial shareholder as of the Record Date may request a copy of any exhibits to the Annual Report on Form 10-K, upon payment of Innotrac’s reasonable expenses in furnishing the exhibits, by submitting a written request to: Innotrac Corporation 6465 East Johns Crossing Suite 400 Johns Creek, Georgia 30097 Attn.: Secretary If the person requesting exhibits was not a shareholder of record on the Record Date, the request must include a representation that the person was a beneficial owner of Common Stock on that date. This Proxy Statement and the enclosed Proxy Card and Annual Report to Shareholders are available on our web site at www.innotrac.com. QUORUM AND VOTING REQUIREMENTS The holders of a majority of the shares entitled to vote on the Record Date, represented in person or by proxy, shall constitute a quorum for the purpose of transacting business at the Annual Meeting. Each outstanding share shall be entitled to one vote on each matter submitted to a vote at the Annual Meeting. The required vote for each item of business at the Annual Meeting is as follows: Ø For Item 1 on the Proxy Card, the election of directors, the nominee for each vacancy receiving the greatest number of votes at the Annual Meeting, assuming a quorum is present, shall be deemed elected, even though such nominee may not receive a majority of the votes cast. Ø For Item 2 on the Proxy Card, approval of the 2010 Innotrac Stock Award Plan, assuming a quorum is present, a majority of the votes cast must be cast in favor of the 2010 Innotrac Stock Award Plan to be approved. Ø For any other business at the Annual Meeting, if more shares are voted in favor of the matter than against it, assuming a quorum is present, the matter shall be approved, unless the vote of a greater number is required by law. In counting the votes cast, only those cast “for” and “against” a matter are included, although you cannot vote “against” a nominee for director. An abstention and a “broker non-vote” are counted only for purposes of determining the presence of a quorum at the Annual Meeting. “Broker non-votes” are votes that brokers holding shares of record for their customers (i.e., in “street name”) are not permitted to cast under applicable regulations because the brokers have not received clear voting instructions from their customers. VOTING SECURITIES AND PRINCIPAL SHAREHOLDERS The following table sets forth information concerning the beneficial ownership of the Common Stock, which is Innotrac’s only class of voting stock, at April 23, 2010, by: · each person known to Innotrac to beneficially own more than 5% of the Common Stock; · each director (including nominees for re-election), and each of the executive officers named in the Summary Compensation Table for 2010; and · all of Innotrac’s directors and executive officers as a group. To Innotrac’s knowledge, except under applicable community property laws or as otherwise indicated, the persons named in the table have sole voting and sole investment control with regard to all shares beneficially owned. 2 Beneficial Owner Number ofShares Beneficially Owned(1) Percentage Beneficially Owned Scott D. Dorfman 41.7% IPOF Group 32.7% James R. McMurphy 225,629 1.7% Larry C. Hanger 223,597 1.7% Robert J. Toner 240,503 1.8% Martin J. Blank 155,750 1.2% Bruce V. Benator 114,750 * Joel E. Marks 98,750 * Thomas J. Marano 43,750 * All directors and executive officers as a group (9 persons) 50.3% * Denotes less than 1% Beneficial ownership is determined under the rules of the Securities and Exchange Commission. These rules deem common stock subject to options currently exercisable, or exercisable within 60 days, to be outstanding for purposes of computing the percentage ownership of the person holding the options or of a group of which the person is a member, but they do not deem such stock to be outstanding for purposes of computing the percentage ownership of any other person or group. For purposes of the above table, as of April 23, 2010, there were 12,860,759 shares of Common Stock outstanding, which number includes 265,956 shares of restricted stock issued in 2007 and 260,000 shares of restricted stock issued in 2010 that are not considered outstanding for other purposes, such as the cover of the Company’s annual report on Form 10-K filed on March 31, 2010, because those shares are held by the Company until they fully vest. Includes an aggregate of 160,033 shares owned by: (i)Mr. Dorfman’s wife individually and as custodian for the benefit of their children; (ii)Mr. Dorfman’s brother as trustee for the benefit of Mr. Dorfman’s children; (iii) shares held by Mr. Dorfman’s children directly; and (iv)shares held by Mr. Dorfman as custodian for his children. Mr. Dorfman’s address is 6465 East Johns Crossing, Suite 400, Johns Creek, Georgia 30097. Includes 75,000 shares subject to presently exercisable options. The IPOF Group consists of IPOF Fund, L.P., the David Dadante Revocable Trust dated May 14, 2003 and David Dadante, individually. Pursuant to an order dated November 21, 2005, the United States District Court for the Northern District of Ohio (the “Court”) appointed Mr. Mark E. Dottore the Receiver to the assets of IPOF Group. The Court determined that Mr. Dottore, as Receiver, was to administer the assets of the IPOF Group with the same rights and powers as a general partner in a limited partnership pursuant to Ohio Revised Code Chapter 1782 Limited Partnerships. The address of Mr. Dottore is 2344 Canal Road, Cleveland, Ohio 44113. Includes 100,000 shares subject to presently exercisable stock options. Includes 92,500 shares subject to presently exercisable stock options. Includes 84,333 shares subject to presently exercisable stock options. 3 Includes 98,750 shares subject to presently exercisable stock options. Includes 98,750 shares subject to presently exercisable stock options. Includes 10,000 shares held by the Marks Family, LLP and 53,750 shares subject to presently exercisable stock options. Includes 28,750 shares subject to presently exercisable stock options. SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE Section 16(a) of the Securities Exchange Act of 1934 and the disclosure requirements of Item 405 of Regulation S-K require the directors and executive officers of the Company, and any persons holding more than 10% of any class of equity securities of the Company, to report their ownership of such equity securities and any subsequent changes in that ownership to the Securities and Exchange Commission, the Nasdaq Global Market and the Company. Based solely on a review of the written statements and copies of such reports furnished to the Company, the Company believes that, during 2009, all Section 16(a) filing requirements were met. BOARD MATTERS Board The Bylaws of Innotrac provide that the Board of Directors shall consist of no fewer than five or more than eleven directors, with the exact number being set from time to time by the Board or the shareholders. During fiscal 2009, the Board consisted of five directors, one of whom, Mr. Dorfman, was an employee of the Company. The Board has determined that a majority of its members are independent as defined under Nasdaq listing standards. The independent directors are Messrs. Bruce V. Benator, Martin J. Blank, Thomas J. Marano, and Joel E. Marks. These independent directors meet regularly in executive sessions without management present. The Board of Directors meets on a regular basis to supervise, review and direct Innotrac’s business and affairs. During the 2009 fiscal year, the Board held 6 meetings.Mr. Dorfman was the only board member to attend the Company’s 2009 Annual Meeting of Shareholders.The Company does not require its board members to attend the annual meeting of shareholders. Committees During fiscal 2009, the Board of Directors had three standing committees to which it assigned certain responsibilities in connection with the governance and management of its affairs: the Audit, Compensation, and Nominating/Governance Committees. Each committee operates under a written charter adopted by the Board, which are available at Innotrac’s website at www.innotrac.com through the “Investors” link.Each of the directors attended at least 75%of the Board meetings and meetings of committees on which they served during the 2009 fiscal year, or portion thereof during which he served as a director. 4 The composition of these committees during fiscal 2009, and the number of meetings they held, was as follows: Audit Compensation Nominating/ Governance Number of Meetings 5 1 1 Name of Director Bruce V. Benator X Martin J. Blank X Chair X Thomas J. Marano X Chair Joel E. Marks Chair X X Audit Committee. The primary function of the Audit Committee is to assist the Board of Directors in fulfilling its financial and other oversight responsibilities. The Audit Committee’s duties, responsibilities and activities include reviewing Innotrac’s financial statements, reports and other financial information, overseeing the annual audit and the independent auditors, and reviewing the integrity of Innotrac’s financial reporting process and the quality and appropriateness of its accounting principles. The Report of the Audit Committee is included herein beginning at page 24. The Board has determined that Mr. Marks satisfies the “audit committee financial expert” criteria adopted by the SEC under Section 407 of the Sarbanes-Oxley Act of 2002. The members of the Audit Committee also meet the additional independence criteria applicable to audit committee members and the financial literacy requirements of Nasdaq listing standards. Compensation Committee. The Compensation Committee is responsible for the review and approval of compensation of employees above a certain salary level, the review of management recommendations relating to incentive compensation plans, the administration of Innotrac’s Stock Incentive and Senior Executive Compensation Plans, the review of compensation of directors and consultation with management and the Board on senior executive continuity matters. Nominating/Governance Committee. The Nominating/Governance Committee is responsible for reviewing matters pertaining to the composition, organization and practices of the Board of Directors (including a periodic evaluation of the Board in meeting its corporate governance responsibilities) and for recommending to the full Board a slate of directors for consideration by the shareholders at the annual meeting and candidates to fill any vacancies on the Board. Director Nominations Nominations Process. The Nominating/Governance Committee is responsible for considering and making recommendations to the Board concerning nominees to recommend to the shareholders in connection with Innotrac’s annual meeting of shareholders, and nominees for appointments to fill any vacancy on the Board. To fulfill these responsibilities, the Committee periodically considers and makes recommendations to the Board regarding what experience, talents, skills and other characteristics the Board as a whole should possess in order to maintain its effectiveness. In determining whether to nominate an incumbent director for re-election, the Board and the Nominating/Governance Committee evaluate each incumbent’s continued service in light of the Board’s collective requirements at the time such director’s Class comes up for re-election. When the need for a new director arises (whether because of a newly created Board seat or vacancy), the Nominating/Governance Committee proceeds by whatever means it deems appropriate to identify a qualified candidate or candidates, including by engaging director search firms. The Committee reviews the qualifications of each candidate. Final candidates are generally interviewed by one or more Board members. The Committee then makes a recommendation to the Board based on its review, the results of interviews with the candidate and all other available information.The Board makes the final decision on whether to invite the candidate to join the Board. 5 Director Qualifications. The Nominating/Governance Committee is responsible for considering and making recommendations to the Board concerning criteria for the selection of qualified directors. At a minimum, directors should have high moral character and personal integrity, demonstrated accomplishment in his or her field, the ability to devote sufficient time to carry out the duties of a director, and be at least 21 years of age. In addition to these minimum qualifications for candidates, in evaluating candidates the Board and the Committee may consider all information relevant in their business judgment to the decision of whether to nominate a particular candidate for a particular Board seat, taking into account the then-current composition of the Board. These factors may include: a candidate’s professional and educational background, reputation, industry knowledge and business experience, and the relevance of those characteristics to Innotrac and the Board; whether the candidate will complement or contribute to the diversity of talents, skills, background, experience, and other characteristics needed to maintain the Board’s effectiveness; the candidate’s ability to fulfill the responsibilities of a director and of a member of one or more of the Board’s standing committees; whether the candidate is independent; and whether the candidate is financially literate or a financial expert.The composition of the current Board of Directors reflects diversity in business and professional experience and skills. Shareholder Nominations. Nominations of individuals for election to the Board at any meeting of shareholders at which directors are to be elected may be made by any Innotrac shareholder entitled to vote for the election of directors at that meeting by complying with the procedures set forth in Article III, Section 3 of Innotrac’s Bylaws. Article III, Section 3 generally requires that shareholders submit nominations by written notice to the President of the Company setting forth certain prescribed information about the nominee and nominating shareholder. That section also requires that the nomination be submitted at a prescribed time in advance of the meeting, as described below in “Shareholders’ Proposals for the 2010 Annual Meeting.” The Nominating/Governance Committee will consider recommending to the Board that it include in the Board’s slate of director nominees for a shareholders’ meeting a nominee submitted to Innotrac by a shareholder. In order for the Committee to consider such nominees, the nominating shareholder should submit the information about the nominee and nominating shareholder described in Article III, Section 3 of the Bylaws to the President at Innotrac’s principal executive offices not less than 14 nor more than 50 days before the first anniversary of the date that Innotrac’s proxy statement was released to shareholders in connection with the previous year’s annual meeting of shareholders. The nominating shareholder should expressly indicate that such shareholder desires that the Board and the Committee consider such shareholder’s nominee for inclusion with the Board’s slate of nominees for the meeting. The nominating shareholder and shareholder’s nominee should undertake to provide, or consent to Innotrac obtaining, all other information the Board and the Committee request in connection with their evaluation of the nominee. The shareholder’s nominee must satisfy the minimum qualifications for director described above. In addition, in evaluating shareholder nominees for inclusion with the Board’s slate of nominees, the Board and Committee may consider all relevant information, including: the factors described above; whether there are or will be any vacancies on the Board; the size of the nominating shareholder’s Innotrac holdings and the length of time such shareholder has owned such holdings; whether the nominee is independent of the nominating shareholder and able to represent the interests of Innotrac and its shareholders as a whole; and the interests and/or intentions of the nominating shareholder. Communicating with the Board The Board has established a procedure by which shareholders may send communications to the Board. Shareholders desiring to communicate directly with the Board can leave a confidential voice mail message at (678)584-4039 which is a dedicated telephone number for the Board, or can send communications to the Board by e-mail at bod@innotrac.com or by regular mail sent to the Company’s headquarters listed on the first page of this Proxy Statement directed to the attention of the Chairman of the Board. The General Counsel or outside counsel for Innotrac will review the communication and respond accordingly. 6 Code of Ethics and Business Conduct Innotrac’s Board has adopted a Code of Ethics and Business Conduct applicable to all directors, officers and employees, including the principal financial and accounting officer. Waivers of the provisions of the Code for the benefit of any director or executive officer can only be granted by the Audit Committee. The Code is available at Innotrac’s website at www.innotrac.com through the “Investor Relations” link. Any waivers of the Code for the benefit of any director or executive officer will also be disclosed at that site. Board Leadership Structure The board of directors has not separated the position of Chairman of the board and Chief Executive Officer.Scott D. Dorfman, the founder of the Company, currently serves as both Chairman and Chief Executive Officer of the Company.Each of the standing committees of our board of directors is chaired by an independent director and each of our Audit, Compensation and Nominating/Governance Committees is comprised entirely of independent directors. The board of directors believes that combining the position of Chief Executive Officer and Chairman of the Board allows the Chief Executive Officer to serve as a bridge between management and the Board, ensuring that both groups act with a common purpose.The Chief Executive Officer is the individual selected by the board of directors to manage the Company on a day to day basis, and his direct involvement in the Company’s operations makes him well positioned to lead productive board strategic planning sessions and determine the time allocated to each agenda item in discussions of the Company’s short- and long-term objectives. Additionally, the board has not appointed a lead independent director.Currently, the board consists of five directors, four of whom are independent.Due to the small size of the board, all of the independent directors are able to closely monitor the activities of the Company and meet regularly in executive sessions without management to discuss the development and strategy of the Company.These executive sessions allow the independent directors to review key decisions and discuss matters in a manner that is independent of our Chief Executive Officer.Therefore, the board has determined that a lead independent director is not necessary at this time.As the composition of the board changes and/or grows in the future, the board of directors intends to reevaluate the need for a lead independent director. Board’s Role in Risk Management Process Management is responsible for the day-to-day management of risks the Company faces, while the board, as a whole and through its committees, has responsibility for the oversight of risk management.The board believes that full and open communication between management and the board of directors is essential for effective risk management and oversight.The Board receives regular reports from members of senior management on areas of material risk to the Company, including operational, financial, legal and regulatory, strategic, competitive and reputational risks.Additionally, senior management is available to address any questions or concerns raised by the board on risk management-related and any other matters. While the board is ultimately responsible for risk oversight at the Company, our three board committees assist the board in fulfilling its oversight responsibilities in certain areas of risk.The Audit Committee assists the board in fulfilling its oversight responsibilities with respect to risk management in the areas of financial reporting, internal controls and compliance with legal and regulatory requirements, and, in accordance with the Nasdaq rules, discusses policies with respect to risk assessment and risk management.The Compensation Committee assists the board in fulfilling its oversight responsibilities with respect to the management of risks arising from our compensation policies and programs.The Nominating/Governance Committee assists the board in fulfilling its oversight responsibilities with respect to the management of risks associated with board organization, membership and structure, succession planning for our directors and executive officers, and corporate governance. 7 ITEMS FOR VOTE ELECTION OF DIRECTORS (Item Number 1 on the Proxy Card) The Board is divided into three classes of directors serving staggered three-year terms. Two directors are to be elected at the Annual Meeting for a three-year term expiring in 2013.Upon the recommendation of the Nominating/Governance Committee, the Board has nominated Scott D. Dorfman and Thomas J. Marano for these positions.Messrs. Dorfman and Marano have each indicated that he will serve if elected, but if the situation should arise that he is no longer able or willing to serve, the proxy may be voted for the election of such other person as may be designated by the Board of Directors. The following information, as of March 31, 2010, has been furnished by the nominees for director and the continuing directors. Except as otherwise indicated, the nominees and the continuing directors have been or were engaged in their present or last principal employment, in the same or a similar position, for more than five years. Nominees for Director at the Annual Meeting and Whose Terms Will Expire in 2013 if Elected Name (Age) Information About the Nominees Scott D. Dorfman (52) Mr. Dorfman founded Innotrac and has served as Chairman of the Board, President and Chief Executive Officer since its inception in 1984. As Chairman, President, and Chief Executive Officer, as well as the founder, of the Company, and with over 25 years of experience at the Company, Mr. Dorfman brings to the Board of Directors a deep knowledge and understanding of the Company, its operations, and its line of business. Thomas J. Marano (59) Mr. Marano has been a director of Innotrac since August 2005.Mr. Marano is the Chief Executive Officer of Air Serv Corporation. As CEO, Mr. Marano oversees the company's growth strategy and execution while building on Air Serv's values of integrity and service excellence.Mr. Marano rejoined Air Serv in 2006, after serving as CEO of Coffeecol, a food service coffee company.Before Mr. Marano’s initial relationship with Air Serv Corporation, Mr. Marano was the President and Chief Operating Officer for AHL Services, Inc. During his six years there, he was instrumental in helping the company’s U.S. business grow from $60 million to $600 million.Prior to joining AHL Services, Mr. Marano was Vice President of Sales and Marketing for the Fountain Division of The Coca-Cola Company. While at The Coca-Cola Company, he rebuilt and restructured that division and established the field marketing organization. Prior to Coca-Cola, Mr. Marano served in a variety of marketing and operational management roles, including Vice President of Apple Computer Corporation and Pepsi-Cola Company. Mr. Marano has extensive leadership experience in the business services industry which demonstrates his management capability and business insight.His experience brings valuable expertise in global operational issues and other industry practices to the Board of Directors. 8 Directors Whose Terms Expire in 2011 Name (Age) Information About the Continuing Directors Bruce V. Benator (52) Mr. Benator has been a director of Innotrac since 1997 and is the Managing Partner of Williams Benator & Libby, LLP, certified public accountants and consultants.He has been affiliated with the firm since 1984 and is the firm’s Director of Accounting and Auditing Services.From 1979 to 1984, Mr. Benator was employed by Ernst & Young, LLP. Mr. Benator has served as a Director since the Company’s initial public offering in 1996, and has a unique knowledge of the operations of the Company and the Board of Directors.Additionally, Mr. Benator’s financial expertise and accounting skills are invaluable to the Board of Directors. Directors Whose Terms Expire in 2012 Name (Age) Information About the Continuing Directors Martin J. Blank (63) Mr. Blank has been a director of Innotrac since 1997.Mr. Blank was a co-founder of Automobile Protection Corporation, or APCO, a company engaged in the design, marketing and administration of extended vehicle service contracts and warranty programs.Mr. Blank served as Secretary and Director of APCO since its inception in 1984 and as Chairman of the Board and Chief Operating Officer since 1988 until his retirement on December 31, 2003.Prior to co-founding APCO, Mr. Blank practiced law and represented and provided financial management for professional athletes.Mr. Blank is admitted to the bar in the States of Georgia and California. Mr. Blank has co-founded and successfully managed a company in the business services industry from its inception through a public offering and to its eventual sale.As such he brings to the Board of Directors leadership expertise and business insight.Additionally, Mr. Blank provides essential insight and guidance to the board on legal matters. Joel E. Marks (53) Mr. Marks has been a director of Innotrac since 2002 and since July 1, 2004, has served as Vice Chairman & Chief Operating Officer of Advanced Equities Financial Corp., a privately-held financial services holding company.Mr. Marks was formerly the President of Innovative Brokerage Solutions, Inc. from May 2002 until June 2004, providing investment consulting services to the independent brokerage community.From January 2001 to April 2002, Mr. Marks served as a Senior Vice President and Managing Director of First Union Securities, Inc.Prior to that, Mr. Marks served as Vice Chairman and Chief Operating Officer of JWGenesis Financial Corp., a firm he founded in 1983 and was acquired by First Union Securities, Inc. in January 2001.From 1987 through 1994, Mr. Marks served as Chief Financial Officer and Senior Vice President of APCO.Mr. Marks obtained his certification as a public accountant in 1978 and was employed in various capacities in both the audit and tax departments of the accounting firm of Deloitte Haskins & Sells (now Deloitte LLP). Mr. Marks’ certification as a public accountant, as well as his extensive experience in investment banking, provides the Board of Directors with unique expertise in complex financial issues, investment opportunities, and financial analysis. 9 APPROVAL OF THE INNOTRAC CORPORATION 2 (Item Number 2 on the Proxy Card) Purpose of the 2010 Stock Award Plan The Board of Directors adopted the Innotrac Corporation 2010 Stock Award Plan (the “2010 Stock Award Plan”) on March 29, 2010, subject to shareholder approval, with all five (5) Directors voting in favor of adoption.The Board of Directors is recommending that the Company’s shareholders approve the 2010 Stock Award Plan for a number of reasons, including compliance with Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”).See “Compliance with Section 162(m) of the Internal Revenue Code” below.The 2010 Stock Award Plan, if approved by the shareholders, will be effective March 29, 2010, and will remain in effect until March 28, 2020, unless it is terminated by the Board at an earlier date.No further grants will be made under the Company’s previously adopted 2000 Stock Option and Incentive Award Plan. The Board of Directors believes that the 2010 Stock Award Plan will be the most direct way of making incentive compensation more dependent upon increases in shareholder value.It is the intent of the 2010 Stock Award Plan to provide the opportunity and incentive through which employees and directors can build a financial stake in the Company, so as to align their economic interests with those of the shareholders.The 2010 Stock Award Plan is designed to play an integral role in the ability of the Company to attract and retain key employees, directors, and independent contractors.Equity ownership among employees is an incentive, which can enhance company growth, profitability, and, accordingly, shareholder value. The following description of the material features of the 2010 Stock Award Plan is a summary and is qualified in its entirety by reference to the 2010 Stock Award Plan, a copy of which is attached as Exhibit A. The 2010 Stock Award Plan is not subject to the provisions of the Employee Retirement Income Security Act of 1974. Description of Awards Awards granted under the 2010 Stock Award Plan may be “incentive stock options” (“ISOs”), as defined in Section 422 of the Code; “nonqualified stock options” (“NQSOs”); shares of Common Stock, or units which represent the right to obtain shares of Common Stock, which may be nontransferable and/or forfeitable under restrictions, terms and conditions set forth in the award agreement (“restricted stock” or “stock awards,” or in the case of units, “restricted stock units” or “RSUs”); stock appreciation rights (“SARs”); performance shares; or performance units.ISOs may be granted only to employees of the Company, including officers.NQSOs may be granted to any person employed byor performing services for the Company, including non-employee directors and independent contractors. The Compensation Committee of the Board of Directors (the “Committee”) or its designee generally has discretion to set the terms and conditions of grants and awards, including the term, exercise price, and vesting conditions (including vesting based on the Company’s performance or upon share price performance); to select the persons who receive such grants and awards; and to interpret and administer the 2010 Stock Award Plan. The number of shares of Common Stock with respect to which awards may be granted under the 2010 Stock Award Plan is a maximum of 1,200,000 shares, subject to anti-dilution and similar provisions, plus any shares that are subject to outstanding grants under the Company’s 2000 Stock Award Plan which expire, are forfeited, or otherwise terminate without delivery of shares.All of the shares available for issuance under the 2010 Stock Award Plan (but in no event more than 1,200,000 shares) may be issued pursuant to ISOs.The maximum aggregate number of shares for which options (ISOs and NQSOs) and SARs may be granted to any individual during any calendar year is 300,000 shares, subject to anti-dilution and similar provisions.The maximum aggregate number of shares of restricted stock, RSUs, and performance shares or units that may be granted to any individual during any calendar year is also 300,000 shares, subject to anti-dilution and similar provisions.With respect to performance awards that have a specific dollar-value target or are performance units, the maximum aggregate payout (determined as of the end of the applicable performance cycle) with respect to performance awards granted in any one calendar year to any one participant shall be $2,000,000.The Board of Directors may at any time amend or terminate the 2010 Stock Award Plan, subject to applicable laws. The Company will pay the administrative costs of the 2010 Stock Award Plan. 10 Options.The option price for each ISO and each NQSO cannot be less than one-hundred percent (100%) of the fair market value of the Common Stock subject to the option as of the date of grant.ISOs are also subject to certain limitations prescribed by the Code, including the requirement that such options cannot be granted to employees who own more than ten percent (10%) of the combined voting power of all classes of voting stock (a “principal shareholder”) of the Company, unless the option price is at least one-hundred ten percent (110%) of the fair market value of the Common Stock subject to the option as of the date of grant.In addition, an ISO granted to a principal shareholder cannot be exercisable more than five (5) years from its date of grant. Full payment of the option price must be made when an option is exercised.The purchase price can be paid in cash or in such other form of consideration as the Committee may approve, which may include shares of Common Stock valued at their fair market value on the date of exercise or a net or cashless exercise, or by any other means that the Committee determines to be consistent with the 2010 Stock Award Plan’s purpose and applicable law. A participant will have no rights as a shareholder with respect to the shares subject to his option until the option is exercised.The Committee shall determine and set forth in the award agreement the extent to which options are exercisable after termination of employment. SARs.A stock appreciation right (“SAR”) granted under the 2010 Stock Award Plan entitles the grantee to receive an amount payable in shares of stock and/or cash, as determined by the Committee, equal to the excess of the fair market value of a share on the day the SAR is exercised over the specified purchase price, which, unless determined otherwise by the Committee, will be the fair market value of a share on the date the SAR is granted.SARs may be granted in tandem with a related stock option or independently.If a SAR is granted in tandem with a stock option, the grantee may exercise the stock option or the SAR, but not both.The Committee shall determine and set forth in the award agreement the extent to which SARs are exercisable after termination of employment. Restricted Stock.Restricted stock awards may be made either alone, in addition to or in tandem with other types of awards permitted under the 2010 Stock Award Plan, and may be current grants of restricted stock or deferred grants.The terms of restricted stock awards, including the restriction period, performance targets applicable to the award, and the extent to which the grantee will have the right to receive unvested restricted stock following termination of employment or other events, will be determined by the Committee and will be set forth in the agreement relating to such award.Unless otherwise set forth in an agreement relating to a restricted stock award, the grantee of restricted stock shall have all of the rights of a shareholder of the Company, including the right to vote the shares and the right to receive dividends, provided, however, that the Committee may require that any dividends on such shares of restricted stock be automatically deferred and reinvested in additional restricted stock, or may require that dividends on such shares be paid to the Company for the account of the grantee, to be released when the restrictions on the restricted stock lapse. Restricted Stock Units.A restricted stock unit, or RSU, is an unsecured promise to transfer a share of Common Stock at a specified future date (which can be later than the vesting date of the award at which the right to receive the shares becomes nonforfeitable).RSUs represent the right to receive a specified number of shares of Common Stock at such times, and subject to such conditions, as the Committee determines.A participant to whom RSUs are awarded has no rights as a shareholder with respect to the shares represented by the RSUs unless and until shares are actually delivered to the participant in settlement of the award.However, RSUs may have dividend equivalent rights if determined by the Committee and set forth in the award agreement. Performance Shares and Units.Performance shares are awards granted in terms of a stated potential maximum number of shares, with the actual number and value earned to be determined by reference to the satisfaction of performance targets established by the Committee.Such awards may be granted subject to any restrictions deemed appropriate by the Committee. 11 Termination of Awards The terms of an award may provide that it will terminate, among other reasons, upon the holder’s termination of employment or other status with the Company or its subsidiaries, upon a specified date, upon the holder’s death or disability, or upon the occurrence of a change in control of the Company. Also, the Committee may, within the terms of the 2010 Stock Award Plan, provide in the award agreement for the acceleration of vesting for any of the above reasons. Compliance with Section 162(m) of the Internal Revenue Code Section 162(m) of the Code denies a deduction by an employer for certain compensation in excess ofone million dollars ($1,000,000) per year paid by a publicly traded corporation to the Chief Executive Officer or any of the three (3) most highly compensated executive officers other than the principal financial officer and the Chief Executive Officer (the “162(m) Named Executive Officers”).Compensation realized with respect to stock options and SARs, including upon exercise of a SAR or NQSO or upon a disqualifying disposition of an ISO, as described below under “Certain Federal Income Tax Consequences,” will be excluded from this deduction limit if certain requirements are satisfied, including a requirement that the 2010 Stock Award Plan be approved by the Company’s shareholders.In addition, other types of awards under the 2010 Stock Award Plan may be excluded from this deduction limit if they are conditioned on the achievement of one (1) or more of the performance measures described below, as required by Section 162(m) of the Code. To satisfy the requirements that apply to “performance-based” compensation, those performance measures must be approved by the Company’s shareholders, and approval of the 2010 Stock Award Plan will constitute approval of those measures. Performance Measures If awards granted or issued under the 2010 Stock Award Plan other than stock options and SARs are intended to qualify under the performance-based compensation provisions of Section 162(m) of the Code, the performance measure(s) to be used for purposes of such awards shall be chosen by the Committee from among the following (which may relate to the Company or a business unit, division, or subsidiary): earnings, earnings per share, consolidated pre-tax earnings, net earnings, operating income, EBIT (earnings before interest and taxes), EBITDA (earnings before interest, taxes, depreciation and amortization), gross margin, revenues, revenue growth, market value added, economic value added, return on equity, return on investment, return on assets, return on net assets, return on capital employed, total shareholder return, profit, economic profit, capitalized economic profit, after-tax profit, pre-tax profit, cash flow measures, cash flow return, sales, sales volume, revenues per employee, stock price, cost, or goals related to acquisitions or divestitures.The Committee can establish other performance measures for performance awards granted to participants who are not 162(m)Named Executive Officers and for performance awards granted to 162(m)Named Executive Officers that are not intended to qualify under the performance-based compensation exception of Section 162(m) of the Code. The Committee shall be authorized to make adjustments in performance-based criteria or in the terms and conditions of other awards in recognition of unusual or nonrecurring events affecting the Company or its financial statements or changes in applicable laws, regulations or accounting principles.The Committee shall also have the discretion to adjust the determinations of the degree of attainment of the pre-established performance measures; provided, however, that awards that are designed to qualify for the performance-based compensation exception from the deductibility limitations of Section 162(m) of the Code, and that are held by 162 (m)Named Executive Officers, may not be adjusted upward (except as a result of adjustments permitted by this paragraph), but the Committee shall retain the discretion to adjust such awards downward. Certain Federal Income Tax Consequences. Options. Under current tax law, a holder of an ISO under the 2010 Stock Award Plan does not, as a general matter, realize taxable income upon the grant or exercise of the ISO.(Depending upon the holder’s income tax situation, however, the exercise of the ISO may have alternative minimum tax implications.)In general, a holder of an ISO will only recognize income at the time that Common Stock acquired through exercise of the ISO is sold or otherwise disposed of.In that situation, the amount of income that the optionee must recognize is equal to the amount by which the value of the Common Stock on the date of the sale or other disposition exceeds the option exercise price.If the optionee disposes of the stock after the required holding periodthat is, no earlier than a date that is two (2) years after the date of grant of the option and one (1) year after the date of exercisethe income is taxed as a capital gain.If disposition occurs prior to expiration of the holding period, the optionee will recognize ordinary income equal to the difference between the fair market value of the shares at the exercise date and the option exercise price, or if less, the amount by which the value of the Common Stock on the date of the sale or other disposition exceeds the option exercise price; any additional increase in the value of option shares after the exercise date will be taxed as a capital gain.The Company is entitled to a tax deduction equal to the amount of ordinary income recognized by the optionee, if any. 12 An optionee will not realize income when a NQSO option is granted to him or her.Upon exercise of such option, however, the optionee must recognize ordinary income to the extent that the fair market value of the Common Stock on the date the option is exercised exceeds the option exercise price.Thereafter, any additional gain recognized upon the disposition of the shares of stock obtained by the exercise of a NQSO will be taxed as short or long-term capital gain, depending on the optionee’s holding period.The Company will not experience any tax consequences upon the grant of a NQSO, but will be entitled to take an income tax deduction equal to the amount that the option holder includes in income, if any, when the NQSO is exercised. Stock Awards; Restricted Stock.With respect to the grant of stock (or restricted stock) under the Plan, the Company is of the opinion that a participant will realize compensation income in an amount equal to the fair market value of the stock, less any amount paid for such stock, at the time when the participant’s rights with respect to such stock are no longer subject to a substantial risk of forfeiture, unless the participant elected, pursuant to a special election provided in the Code, to be taxed on the fair market value of the stock at the time it was granted.The Company is also of the opinion that it will be entitled to a deduction under the Code in the amount and at the time that compensation income is recognized by a participant. Restricted Stock Units.A participant will not recognize taxable income at the time of the grant of a restricted stock unit, and the Company will not be entitled to a tax deduction at such time. When the participant receives shares pursuant to a restricted stock unit, the federal income tax consequences applicable to restricted stock awards, described above, will apply. SARs; Performance Share/Unit Awards.In general, a participant will recognize compensation income on account of the settlement of a SAR or a performance share/unit award in an amount equal to the sum of any cash that is paid to the participant plus the fair market value of Common Stock (on the date that the shares are first transferable or not subject to a substantial risk of forfeiture) that is received in settlement of the award.The Company will generally be entitled to a deduction for the same amount. New Stock Award Plan Benefits Restricted Stock Awards for 260,000shares were granted in March, 2010 as listed in the chart below, conditioned upon the subsequent approval of the 2010 Stock Award Plan by the shareholders of the Company. If the 2010 Stock Award Plan is not approved by shareholders, these awards will be void. The following table sets forth: (1)the dollar value of the Restricted Stock Award grants (based on a per share value of $1.64, which was the closing price on the Nasdaq Global Market on March 29, 2010, the date of the grants); and (2)the total number of shares subject to grants. Name and Position Dollar Value ($) Number of Shares Scott D. Dorfman Chairman, President, Chief Executive Officer George M. Hare Chief Financial Officer Robert J. Toner Chief Operations Officer James R. McMurphy Chief Information Officer All executive officers as a group (5persons) All non-employee directors as a group (4persons) All employees (other than executive officers) as a group - - Total 13 Vote Required and Recommendation of the Board In order for the 2010 Stock Award Plan to be approved, the votes cast in favor of approval must exceed the votes cast against approval, assuming the presence of a quorum. COMPENSATION OF EXECUTIVE OFFICERS AND DIRECTORS Summary Compensation Table The following table sets forth the compensation awarded to, earned by, or paid by the Company during the years ended December 31, 2009 and December 31, 2008 to the Company’s Chief Executive Officer and the Company’s two other most highly compensated executive officers (who are referred to together as the Company’s named executive officers). Name and Principal Position Year Salary (1) Bonus (2) Stock Awards All Other Compensation (3) Total Scott D. Dorfman Chairman, President and Chief Executive Officer $ $ 426,650 $ - - $ $ 7,540 $ $ Robert J. Toner Senior Vice President and Chief Operations Officer $ $ 251,650 $ $ 50,000 75,000 $ $ - - $ $ 3,281 681 $ $ James R. McMurphy Senior Vice President – Information Technology $ $ 251,650 $ $ 50,000 $ $ - - $ $ 3,246 681 $ $ Base salary paid to officers in fiscal year indicated. Discretionary cash bonus based on performance of named executive in 2009 was paid in 2010.Discretionary cash bonus based on performance of named executive in 2008 was paid in 2009. Amounts include Company matches on the 401(k) Plan, payment by the Company of premiums on life insurance policies and payments by the Company of long term and short term disability insurance. Narrative Disclosure to Summary Compensation Table Overview of Executive Compensation This narrative addresses the material elements of the Company’s compensation program for named executive officers, including the Company’s compensation objectives and overall philosophy, the compensation process and the administration of the program.It is intended to complement and enhance an understanding of the compensation information presented in the “Summary Compensation Table” and other accompanying tables.In this “Narrative Disclosure to Summary Compensation Table” section, the terms “we,” “our,” “us” and the “Committee” refer to the Compensation Committee of the Company’s Board of Directors. Compensation Objectives and Overall Philosophy The Company’s executive compensation program is designed to enhance Company profitability, and thus shareholder value, by aligning executive compensation with the Company’s business goals and performance, and by attracting, retaining and rewarding executive officers who contribute to the long-term success of the Company.More specifically, the goals of the executive compensation program include: 14 · offering market competitive total compensation opportunities to attract and retain talented executives; · providing strong links between Company performance and total compensation earned – i.e., paying for performance; · emphasizing long-term performance of the Company, thus enhancing shareholder value; and · promoting and facilitating executive officer stock ownership. We believe that it is in the best interests of the Company’s shareholders and its named executive officers that the Company’s executive compensation program, and each of its elements, remains simple and straightforward.This approach should reduce the time and cost involved in setting the Company’s executive compensation policies and calculating the payments under such policies, and should enhance the transparency of, and the ability to comprehend, these policies. Administration The Compensation Committee has overall responsibility with respect to approving and monitoring the Company’s executive compensation program, and operates under a Charter that was approved by the Company’s Board of Directors in 2004.None of the members of the Compensation Committee has been an officer or employee of the Company, and the Board of Directors has considered and determined that all of the members are independent as “independent” is defined under Nasdaq rules and otherwise meet the criteria set forth in the Committee’s Charter. In fulfilling its responsibilities, the Compensation Committee, among other things, considers and approves the compensation level of each of the named executive officers, reviews and considers corporate goals and objectives relevant to the compensation of the named executive officers, evaluates the performance of the named executive officers in light of these goals and objectives, reviews and approves compensation based on these objectives and its evaluations, reviews criteria for making equity grants to the named executive officers and the Company’s other employees, considering the recommendations of senior management, and approves such equity grants. We regularly review and discuss the compensation of the named executive officers with Scott D. Dorfman, the Company’s Chairman, President and Chief Executive Officer, and consult with Mr. Dorfman in evaluating the performance of the named executive officers.In addition, Mr. Dorfman may make recommendations to us regarding compensation for all of the named executive officers, other than for himself. As discussed in greater detail below, the levels of each element of compensation for the named executive officers are determined based on several factors, which may include the Company’s performance and relative shareholder return, informal benchmarking against the value of similar compensation to executives at comparable companies, compensation provided in previous years, the terms of each named executive officer’s employment agreement with the Company, if such an agreement has been entered into, and other matters that we deem relevant.In addition, we consider the level of experience and the responsibilities of each named executive officer, his performance as well as the personal contributions he makes to the success of the Company.Qualitative factors such as leadership skills, analytical skills and organizational development have been and will continue to be deemed to be important qualitative factors to take into account in considering elements and levels of compensation.We have not adopted any formal or informal policy for allocating compensation between long-term and short-term, between cash and non-cash or among the different possible forms of non-cash compensation. The Company’s executive compensation program consists of two primary elements, base salary and annual discretionary performance bonuses.Performance bonuses took the form of cash awards in 2009 and 2008.In addition to these primary elements, the Company has provided, and will continue to provide, its named executive officers with certain benefits, such as healthcare plans, that are available to all employees. 15 Elements of Compensation Base Salary.On an annual basis we determine the base salary for each of the named executive officers.The base salary for a named executive officer is established based on, among other things, his experience and the scope of his responsibilities, his performance and the performance of the Company and our informal benchmarking against the value of similar salaries paid to executives at comparable companies.The minimum levels of some of these base salaries are mandated by employment agreements with the named executive officers (which are described in more detail below under the heading “Employment Agreements with Named Executive Officers”).We believe that base salaries are an important part of the Company’s executive compensation program because they provide the named executive officers with a steady income stream that is not contingent upon the Company’s overall performance. Mr. Dorfman has an employment agreement with the Company which renews for an additional 12 month term each December 31st providing certain conditions are met with a minimum annual base salary of $425,000.Messrs. Toner and McMurphy renewed their existing employment agreements with the Company to extend the expiration date from December 31, 2009 to December 31, 2015.Under theseagreements, the minimum base salary is set at an amount not materially different than their respective 2009 salaries disclosed in the compensation table above with terms materially unchanged from their existing agreements. Annual Discretionary Bonuses.We utilize annual discretionary bonuses, either in cash or in the form of equity awards, to reward the named executive officers for their performance and the performance of the Company during the prior year.We have not adopted any formal or informal performance objectives for the calculation or payment of these discretionary bonuses.Instead, in determining an annual discretionary bonus, we consider, among other things, the Company’s performance and relative shareholder value, discretionary bonuses awarded in previous years, the performance of the named executive officer and his personal contributions to the success of the Company. Annual discretionary cash bonuses, as opposed to equity-based awards, are designed to more immediately reward the named executive officers for their performance.The immediacy of these bonuses provides a significant incentive to the named executive officers to raise their level of performance, and thus the Company’s overall level of performance.Thus, we believe that discretionary cash bonuses can be an important motivating factor for the named executive officers. We approved the payment of cash bonuses in 2010 for their level of performance in 2009 and 2009 for their level of performance in 2008 to Messrs. Dorfman, Toner and McMurphy in the amounts set forth in the “Summary Compensation Table.” Restricted stock and other equity-based awards provide the named executive officers with a strong link to the Company’s long-term performance, promote an ownership culture, and more closely align the interest of the named executive officers and the Company’s shareholders.We did not provide any equity-based awards for the years 2008 and 2009. In the past, equity incentive awards have been granted under the Company’s 2000 Stock Option and Incentive Award Plan.The 2000 Stock Option and Incentive Award Plan expired on March 28, 2010.Accordingly, to provide equity incentive awards in the future, the Board of Directors approved the 2010 Innotrac Stock Award Plan subject to approval of the plan at the June 2, 2010 annual shareholder meeting.The 2010 plan, as did the 2000 plan, provides the Company with broad discretion to fashion the terms of awards to provide eligible participants with such stock-based incentives as we deem appropriate.It permits the issuance of awards in a variety of forms, including non-qualified stock options and incentive stock options, stock appreciation rights, stock awards, restricted stock awards and performance shares.Vesting terms for equity incentive awards are determined on a case by case basis. Severance and Change of Control Arrangements.As discussed in more detail in the “Employment Agreements with Named Executive Officers” and “Potential Payments Upon Termination or Change in Control” sections below, the named executive officers may be entitled to certain benefits upon the termination of their respective employment or change in control agreements. 16 Other Compensation.The named executive officers currently are entitled to participate in the Company’s group medical, vision and dental coverage, group life insurance and group long-term disability insurance plans and in our 401(k) plan to the same extent that the Company’s employees are entitled to participate.In addition, named executive officers can participate in a deferred compensation plan with respect to which Innotrac may provide matching contributions.All Company matches permitted under the executive deferred compensation plan have been suspended. A summary of certain other material terms of the Company’s compensation plans and arrangements is set forth below. Employment Agreements with Named Executive Officers Scott D. Dorfman.Mr. Dorfman entered into an agreement to serve as Innotrac’s Chairman of the Board, President and Chief Executive Officer on April 16, 2007.The initial term of the new agreement expired on December 31, 2009 and automatically extends until each December 31st thereafter, unless either the Company or Mr. Dorfman provides written notice of non-renewal to the other party no later than the September 30thprior to the upcoming December 31st expiration date.Mr. Dorfman is entitled to a salary of no less than $425,000 per year and is eligible for annual increases and a performance-based bonus.He may participate in such benefit plans as Innotrac maintains from time to time for senior executives, and receives customary perquisites. Mr. Dorfman’s employment agreement may be terminated by either party if he dies or becomes disabled, by Innotrac for “good cause” (as defined in the agreement) or for any reason by either party upon 90 days’ notice.If the Company terminates Mr. Dorfman’s employment without “good cause”, he is entitled to receive a pro rata portion of his bonus for the year in which the termination occurs, based upon the year to date financials and performance of the Company and assuming performance at the target level for any individual performance criteria.If the Company terminates Mr. Dorfman’s employment other than for “good cause” or due to his death or total disability, he is entitled to receive severance pay equal to his base salary for six months following such termination, and all unvested Company stock options will immediately become fully vested and exercisable upon such termination.If Mr. Dorfman’s employment is terminated by the Company for “good cause”, all unvested Company stock options will be forfeited as of the termination date. Mr. Dorfman’s employment agreement also provides for Mr. Dorfman to receive certain benefits if his employment is terminated within 18 months following the date of a “Change in Control.”The agreement defines a “Change in Control” as any of the following: (i) the acquisition (other than from the Company) by any person of beneficial ownership of 50% or more of the combined voting power of the Company’s then outstanding voting securities; (ii) consummation of (1) a merger or consolidation involving the Company if the shareholders of the Company, immediately before such merger or consolidation do not, as a result of such merger or consolidation, own, directly or indirectly, more than 50% of the combined voting power of the then outstanding voting securities of the corporation resulting from such merger or consolidation in substantially the same proportion as their ownership of the combined voting power of the voting securities of the Employer outstanding immediately before such merger or consolidation, or (2) a complete liquidation or dissolution of the Company, or (3) an agreement for the sale or other disposition of all or substantially all of the assets of the Company; (iii) a change in the composition of the Company’s board of directors such that the individuals who, as of the date of the agreement, constitute the board cease for any reason to constitute at least a majority of the board; (iv) the occurrence of any other event or circumstance which is not covered by (i) through (iii) above which the board determines affects control of the Company and adopts a resolution that such event or circumstance constitutes a Change in Control for the purposes of the agreement.The Agreement also defines “good reason” for which Mr. Dorfman may resign following a change of control as:(i) the assignment to Mr. Dorfman of any duties inconsistent with his title and status, or a substantial adverse alteration in the nature or status of his responsibilities at the Company from those in effect immediately prior to the Change in Control; (ii) a substantial reduction by the Company in Mr. Dorfman’s base salary; (iii) the relocation of Mr. Dorfman’s principal office to a place more than 50 miles from Atlanta, Georgia; (iv) the failure by the Company to continue in effect any compensation or benefit plan or program in which Mr. Dorfman participates immediately prior to the change in control, which is material to Mr. Dorfman’s total compensation, unless an equitable arrangement has been made with respect to such plan, or the failure by the Company to continue Mr. Dorfman’s participation in such plan on a basis not materially less favorable. 17 If there is a Change in Control of the Company and Mr. Dorfman’s employment is terminated by the Company other than for “good cause” or due to his death or total disability or by Mr. Dorfman for “good reason” within 18 months following the date of the Change in Control, then, in addition to any accrued salary payable, but in lieu of the above-described severance payments, Mr. Dorfman is entitled to receive severance payments in the amount of his salary as then in effect for a period of 18 months from his date of termination, and all outstanding Company stock options will become fully vested on the date of termination.If Mr. Dorfman terminates his employment within 18 months following the date of the Change in Control other than for “good reason”, he will be entitled to receive the same compensation and benefits described immediately above, but with a severance period of 12 months rather than 18 months. Mr. Dorfman is subject to customary confidentiality, noncompetition and nonsolicitation covenants during the term of his employment and for an additional period following his termination.The post-termination noncompetition and nonsolicitation period is 12 months. All payments and benefits under the employment agreement are subject to compliance with the requirements of Section 409A of the Internal Revenue Code. Robert J. Toner and James R. McMurphy.Messrs. Toner and McMurphy each have employment agreements with the Company which provide that they will serve in their respective positions and have minimum salaries materially the same as they received in 2009 and as presented in the compensation chart above. These agreements expire on December 31, 2015 and automatically extend to the next December 31st thereafter, unless either the Company or the executive provides written notice of non-renewal to the other party no later than the September 30thprior to the upcoming December 31stexpiration date.Each executive is eligible for annual increases and a performance-based bonus.The other provisions of these executive’s employment agreements are similar to those described above with respect to Mr. Dorfman’s employment agreement, with the following exceptions:(1) the severance payments to which these executives are entitled upon termination by the Company other than for “good cause” or due to his death or total disability is equal to six months of salary, and (2) the post-termination noncompetition and nonsolicitation period will be 12 months. 2000 Stock Option and Incentive Award Plan and the Innotrac 2010 Stock Award Plan The Company’s shareholder-approved 2000 Stock Option and Incentive Award Plan expired on March 28, 2010.On March 29, 2010, the Compensation Committee recommended and the Board of Directors approved, pending approval by the Company’s shareholders by vote at this year’s annual shareholder meeting, The Innotrac Corporation 2010 Stock Award Plan.The Plan is a flexible plan that provides the Compensation Committee with broad discretion to fashion the terms of awards to provide eligible participants with such equity-based incentives as the Committee deems appropriate.It permits the issuance of awards in a variety of forms, including non-qualified stock options and incentive stock options, stock appreciation rights, stock awards, restricted stock awards and performance shares. Officer Retention Plan The Company had an officer retention plan effective in 2005 which was terminated in early 2010. Benefits The named executive officers also participate, on a voluntary basis, in Innotrac’s regular employee benefit programs, including group medical, vision and dental coverage, group life insurance and group long-term disability insurance and in Innotrac’s 401(k) plan.In addition, named executive officers can participate in a deferred compensation plan with respect to which Innotrac may provide matching contributions.All Company matches permitted under the executive deferred compensation plan have been suspended. 18 Outstanding Equity Awards at Fiscal Year-End The following table provides information on the current holdings of stock options and stock awards by the named executive officers, including both unexercised and unvested awards.The market value of the stock awards is based upon the closing market price for the Company’s Common Stock as of December 31, 2009, the last trading day in 2009, which was $1.63. Stock Awards Option Awards Name Stock Award Date Number of shares or units of stock that have not vested Market value of shares or units of stock that have not vested Equity incentive plan awards: Number of unearned shares, units or other rights that have not vested Equity incentive plan awards: Market or payout value of unearned shares, units or other rights that havenot vested Option Grant Date Number of Securities Underlying Unexercised Options Exercisable Number of Securities Underlying Unexercised Options Unexercisable Option Exercise Price Option Expiration Date Scott D. Dorfman - 12/22/2000 - $ 12/22/2010 03/11/2002 - $ 03/11/2012 Robert J. Toner 04/16/07 $ - - 05/21/2001 - $ 05/21/2011 03/11/2002 - $ 03/11/2012 08/15/2005 - $ 08/15/2015 James R. McMurphy 04/16/07 $ - - 03/24/2003 - $ 03/24/2013 08/15/2005 - $ 08/15/2015 On April 16, 2007, 177,304 restricted shares were issued to Mr. Toner and Mr. McMurphy under the terms provided in the Executive Retention Plan which plan was ratified on June 5, 2005 at the Company’s 2005 annual meeting.The market price of our stock on the date of issuance of the restricted shares was $2.82 and they vest in equal amounts on the 7th, 8th, 9th and 10th anniversary dates of their issuance. Potential Payments Upon Termination or Change in Control The Company is party to employment agreements with certain of its named executive officers.These employment agreements address, among other things, compensation and benefits that would be paid to the named executive officers in the event that his employment is terminated for different reasons, including termination for cause or without cause, and termination in connection with a change in control.See above under the headings “Employment Agreements with Named Executive Officers” for a complete discussion of the terms of these employment agreements. In addition, the Company’s equity-based incentive plan and the award agreements under that plan, as modified by the employment agreements discussed above, call for compensation to be provided under certain circumstances in connection with the termination of a named executive officer’s employment or a change in control of the Company. Non-Employee Director Compensation The current compensation program for the Company’s non-employee directors is designed to pay directors for work required for a company of Innotrac’s size and scope and to align the directors’ interests with the long-term interests of Company’s shareholders. Non-employee directors receive annual compensation of $20,000 as compensation for service on the Board of Directors.Additionally, each non-employee director receives a cash payment of $250 for each Board of Directors meeting that he attends and a cash payment of $100 for each committee meeting that he attends. 19 The members of the Board of Directors who are employees of the Company do not receive additional compensation for Board or committee service. The following table provides information on compensation paid to non-employee directors in 2009. Name Fees Earned or Paid in Cash Total Bruce V. Benator (1) $ $ Martin J. Blank (2) $ $ Thomas J. Marano (3) $ $ Joel E. Marks (2) $ $ Member of the Nominating/Governance Committee of the Board of Directors. Member of the Audit, Compensation and Nominating/Governance Committees of the Board of Directors. Member of the Audit and Nominating/Governance Committees of the Board of Directors. Compensation Committee Interlocks and Insider Participation During 2009, the Compensation Committee was comprised of Messrs. Blank and Marks, both of whom were non-employee, independent directors.No interlocking relationship exists between our Board of Directors, Compensation Committee or executive officers and the board of directors, compensation committee or executive officers of another company. 20 RELATED PERSON TRANSACTIONS Policy on Related Person Transactions The Company recognizes that transactions between the Company or its subsidiaries and any of its directors or executive officers can present potential or actual conflicts of interest.Accordingly, as a general matter it is the Company’s preference to avoid such transactions.Nevertheless, the Company recognizes that there are circumstances where such transactions may be in, or not inconsistent with, the best interests of the Company.Therefore, the Company has adopted a formal policy that requires the Company’s Audit Committee to review and, if appropriate, approve or ratify any such transactions.Pursuant to the policy, the Committee will review any transaction in which the Company is or will be a participant and the amount involved exceeds $120,000, and in which any of the Company’s directors, executive officers or 5% shareholders had, has or will have a direct or indirect material interest.After its review, the Committee will only approve or ratify those transactions that are in, or are not inconsistent with, the best interests of the Company and its shareholders. Certain Related Person Transactions The Company leases a single engine aircraft from a company wholly-owned by its Chairman and Chief Executive Officer.The Company pays a pro-rated amount of the maintenance, insurance, taxes, fuel and other expenses associated with the aircraft based on Innotrac’s business use of the aircraft, which was approximately 86% for 2009 and 86% for 2008.This allocation is reviewed annually.Innotrac paid approximately $193,000 for Innotrac’s use of the aircraft in 2009 and $175,000 for its use of the aircraft in 2008. The Company paid approximately $30,000 and $39,000 in 2009 and 2008, respectively, in fees to Williams Benator & Libby, LLP, a CPA and consulting firm, for tax compliance and consulting services.Bruce Benator, one of the Directors of Innotrac, is the Managing Partner and part owner of that firm. The Company paid approximately $157,000 and $209,000 in 2009 and 2008, respectively, in fees to Harp Ink, a print broker, for services related to the printing of marketing, client, inter-company and other materials.Harp Ink is owned by Hy Dorfman, the brother of the Company’s Chairman and Chief Executive Officer, and Hy Dorfman’s wife. As of December 31, 2009, IPOF Fund, L.P. and its affiliates (the “IPOF Group”) held approximately 35.1% of the outstanding common stock of the Company.Pursuant to an order dated November 21, 2005, the United States District Court in Cleveland, Ohio has appointed a receiver to identify and administer the assets of the IPOF Fund, L.P. and its general partner, Mr. David Dadante.Based on information from the receiver, the Company understands that the Fund and Mr. Dadante own 4,321,771 shares of common stock of the Company, representing approximately 35.1% of the total shares outstanding, all of which are held as collateral in margin accounts maintained at several financial institutions.The Company has been engaged in discussions with the receiver in an effort to cause the shares to be sold in a manner that causes as little disruption to the market for Company stock as possible.The court has prohibited the financial institutions holding Company stock owned by the IPOF Fund and Mr. Dadante in margin accounts from selling any of these shares through at least June 2, 2010.The court has permitted open market sales by the receiver as he may in his sole discretion determine to be consistent with his duty to maximize the value of the assets of IPOF Fund, and as warranted by market conditions.The receiver has indicated to the Company that he does not intend to direct any open market sales during this period except in circumstances in which he believes that there would be no material adverse impact on the market price for the Company’s shares.Nevertheless, as long as these shares are held in margin accounts where the lenders desire to liquidate the positions, there will be significant downward pressure on the market price of our common stock because the market is concerned that these shares may be sold in a manner that causes the price of our common stock to decline precipitously.This concern is ameliorated to some degree by the continuing prohibition by the court on sales of our shares by financial institutions that hold the shares in margin accounts.The court has extended this prohibition on several occasions, most recently to June 2, 2010, while we and the receiver pursue the sale of these shares in a manner that would not disrupt the market for our common stock.If the court were to not extend this prohibition before the shares have been sold in such a transaction, then the financial institutions might foreclose on some or all of these shares and sell them into the market, which could have an extremely negative impact on the market price for our common stock. 21 EQUITY COMPENSATION PLANS The following table sets forth aggregate information as of December 31, 2009 about all Innotrac compensation plans, including individual compensation arrangements, under which our equity securities are authorized for issuance.The weighted-average exercise price does not include restricted stock. Plan Category Number of Securities to be Issued Upon Exercise of Outstanding Options, Warrants and Rights Weighted-Average Exercise Price of Outstanding Options, Warrants and Rights Number of Securities Remaining Available for Future Issuance Under Equity Compensation Plans Equity Compensation Plans Approved byShareholders Equity Compensation Plans Not Approved by Shareholders N/A N/A N/A INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Pursuant to the Audit Committee Charter, the Audit Committee appoints the firm that will serve as Innotrac’s independent registered public accounting firm each year.Such appointment is not subject to ratification or other vote by the shareholders.The Audit Committee appointed Grant Thornton, LLP as the Company’s independent registered public accounting firm for 2010, which appointment can be changed at the discretion of the Audit Committee.For 2009, the Company’s independent registered public accounting firm was BDO Seidman, LLP.Upon the recommendation of the Audit Committee, the Company dismissed BDO Seidman, LLP as its independent registered public accounting firm on August 27, 2009. A representative of Grant Thornton LLP is expected to be present at the Annual Meeting, with the opportunity to make a statement if he or she desires to do so, and is expected to be available to respond to appropriate questions. Fees The following table summarizes the fees billed to Innotrac by Grant Thornton, LLP and BDO Seidman, LLP for professional services for the fiscal years shown: ($ in thousands) Grant Thornton BDO Seidman BDO Seidman Audit Fees (1) $ $
